DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Michael et al. (Patent Number 10191922), teaches live migration in a multitenant clustered database aimed at providing efficient migration of transactional online databases with no service interruption or failed requests and minimal impact on quality of service. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receive, from the lock store, a retriable error indicating that the attempt to acquire the lock has failed due to the lock for the individual record already having been acquired by the data migrator; and for an additional individual record to be inserted in the system: receive, from the client, during the migration, a request to insert the additional individual record; determine, based on an insert treatment configuration stored by the migration router, a location to insert the additional individual record, wherein the determined location is in 
Dependent claims 2-4, 6-15 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198